DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al., U.S. Patent Application Publication No. 2019/0236009 (herein Burger).
Regarding claims 1, 10, and 19, taking claim 1 as exemplary, Burger teaches a process for implementing an artificial neural network via an instruction stream comprising: 
defining a format for instructions in the instruction stream, the format comprising an opcode, an address, and data [Designing a block based ISA, wherein the instruction format includes an opcode, a first, second target fields, immediate filed, offset field (any one of which is the address), and a predicate field (i.e. data) . Burger at paragraphs 86, 89-91, 94; FIG. 5, elements 520, 540]; 
creating the instruction stream using the opcode, the address, and the data [Compiling a program based on the ISA, thereby creating the instruction stream using the format. Burger at paragraphs 79 and 95]; and 
[The compiled program is provided to the block-based processor, thereby implementing a neural network. Burger at paragraphs 95 and 175]; 
wherein the opcode comprises one or more of a layer type, a load instruction, a store instruction, a map done instruction, a set bias instruction, and a set value instruction [The opcode/instruction comprises memory read and register load instructions (i.e. load instructions), memory write and register store instructions (i.e. store instructions) and various computational (e.g. add, subtract) and system operations (i.e. set value instructions). Burger at paragraphs 90 and 94]; and 
wherein the address comprises one or more of an address from which to retrieve input data for input into a perceptron of the artificial neural network and an address to transmit output data from the perceptron of the artificial neural network [The operations/instruction stream comprise evaluation of a neural network, wherein the evaluation comprises the loading/retrieval and storing/transmitting of the neural networks input and output, respectively. Burger at paragraph 175, 147, 149; FIGS. 16B and 17C. Therefore, the address of the load/store instructions (See Burger at paragraph 94 and FIG. 17C) is an address from which to retrieve input into the neural network (i.e. a perceptron) or an address to transmit the output form the neural network (i.e. perceptron).].
Regarding claim 10, Burger teaches a non-transitory computer-readable medium comprising instructions that when executed by a processor execute a process for implementing an artificial neural network via an instruction stream [Memory comprising instructions to implement a neural network. Burger at paragraphs 154-155; 175], the process comprising the steps indicated above. 
Regarding claim 19, Burger teaches a system comprising: a computer processor; and a computer memory coupled to the computer processor [Processor 100 coupled to memory 150. Burger at paragraph 43 and 45; FIG. 1]; wherein the computer processor is operable for implementing an artificial neural network via an instruction stream [Burger at paragraph 175] by performing the steps indicated above. 

Regarding claims 7 and 16, taking claim 7 as exemplary, Burger teaches the process of claim 1, comprising dividing the instruction stream into a plurality of instruction streams prior to providing the instruction stream to the computer processor [The program/instruction stream is divided into a plurality of instruction blocks (instruction streams) that are provided to the processor. Burger at paragraphs 37, 74, 79].

Regarding claims 8 and 17, taking claim 8 as exemplary, Burger teaches the process of claim 7, wherein the plurality of instruction streams is executed in parallel [A plurality a blocks (i.e. instructions streams) execute in parallel. Burger at paragraph 96].

Regarding claims 9 and 18, taking claim 9 as exemplary, Burger teaches the process of claim 1, wherein the instructions comprise the opcode, wherein the opcode is followed by the address, and wherein the address is followed by the data [Various instructions include opcode, followed by the address (e.g. T1 in 520, IMM in 540), followed by the data (e.g. T2 in 520, T0 in 540). Burger at paragraphs 91 and 94; FIG. 5].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Esmaeilzadeh et al., “Neural Acceleration for General-Purpose Approximate Programs” (herein Esmaeilzadeh).

Regarding claims 4 and 13, taking claim 4 as exemplary, Burger teaches the process of claim 1, comprising a data layer positioned prior to each of the instructions [Each instruction block/stream comprises a header positioned prior to the instruction of the instruction block. Burger at paragraph 74]. Burger doesn’t teach that the data layer is for use in connection with a backward propagation. Specifically, although Burger teaches that the processor is a neural network processor used to evaluate neural networks [Burger at paragraphs 161 and 175], Burger is silent on the compilation and training of the neural network. In the same field of implementing an artificial neural network, Esmaeilzadeh teaches an instruction stream for use in connection with a backward propagation [A compiler trains a neural network using backpropagation to generate an instruction stream that runs on a neural processing unit (NPU) (i.e. for use in connection with a backward propagation). Esmaeilzadeh at section 4.2, 1st -2nd paragraphs; section 4.3, 1st paragraph]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the process of Burger to use the training & code generation of Esmaeilzadeh such that the generated instruction stream, including Burger’s header (i.e. data layer), is for use in connection with a backward propagation in order to provide (i.e. via compilation/training) the program/instruction stream used to evaluate neural networks, thereby supplying details left silent by Burger.


Claims 3, 5, 6, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Moreau et al., “SNNAP: Approximate Computing on Programmable SoCs via Neural Acceleration” (herein Moreau).

Regarding claims 3 and 12, taking claim 3 as exemplary, Burger teaches the process of claim 1, wherein the instruction stream comprises a single header [Each instruction block/stream comprises a header. Burger at paragraph 74]. Burger doesn’t teach that the instruction stream comprises one or more sets of a neural network layer identifications; and wherein each neural network layer identification is associated with one or more instructions. In the same field of implementing an artificial neural network, Moreau teaches an instruction stream comprises one or more sets of a neural network layer identifications [Microcode instructions (i.e. neural network layer identifications) dictate the activation function for each layer. Moreau at section 4(B), 4th - 5th paragraphs], wherein each neural network layer identification is associated with one or more instructions [The microcode instructions (i.e. neural network layer identifications) indicating the activation function for each layer are thereby associated with the other instructions for that layer. See Moreau at Moreau at section 4(B), 5th paragraph; section 4(C), 2nd – 4th paragraphs; TABLE I]. Moreau’s processor facilitates enables reconfiguration/flexibility to support a variety of neural network topologies, in part by using microcode instructions (i.e. neural network layer identifications) to indicate the activation function for each layer [See Moreau at section III, 1st paragraph; section 4(B), 5th paragraph]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the instruction stream/block of Burger to further comprise one or more sets of a neural network layer identifications; wherein each neural network layer identification is associated with one or more instructions, as taught by Moreau, to support a variety of neural network topologies, thereby providing flexibility.


Regarding claims 5 and 14, taking claim 5 as exemplary, Burger teaches the process of claim 1, wherein the computer processor comprises a processing element [Processor 100 comprises a plurality of processing cores 110. Burger at paragraph 43; FIG. 1]; wherein the input data are received into the processing element via the load instruction [The load instruction comprises a target field specifying an instruction, thereby retrieving the input data into the processing core (i.e. processing element). Burger at paragraph 94, 100; FIG. 7]. Burger doesn’t teach that the load instruction comprises an address of the [The processor comprises a plurality of processing elements (PEs). Moreau at section III(A), 3rd paragraph; Fig. 1], wherein each instruction comprises an address of the processing element [Each instruction includes an ID (i.e. address) of a PE executing the command. Moreau at section IV(C), 2nd -3rd paragraphs]. Moreau’s processor facilitates efficient scheduling/resource usage – in part by including the processing element ID in each instruction – thereby saving energy [See Moreau at section III, 1st paragraph; section IV(C), 5th – 8th paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the process of Burger such that the instructions, including the load instruction, comprise an address of the computer processor processing element, as taught by Moreau, in order to facilitate efficient scheduling/resource usage, thereby saving energy.

Regarding claims 6 and 15, taking claim 6 as exemplary, Burger and Moreau teach the process of claim 5, wherein the output data are transmitted from the processing element to a memory [The results (i.e. output data) are written back (i.e. transmitted) from the processing core to memory. See Burger at paragraphs 113-114].


Allowable Subject Matter
Claims 2, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t teach or suggest, in combination with all other limitations of the respective claim: “defining a header of the instruction stream, the header comprises a learning rate and activation function parameters” as recited in claims 2, 11, and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123